NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Application
Applicant’s claim amendments and remarks filed on 1/6/2022 have been received. In the response filed on 1/6/2022, claims 1, 2, 6, 8, and 12 were amended. 
Claims 1-6, 9, and 12 are allowed. Claims 7, 8, 10, 11, and 13-20 are canceled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is the independent claim. Claim 1 recites a pet food composition comprising a plurality of extruded kibbles that comprise one or more visually distinct micronutrient particles incorporated therein. The  micronutrient particles comprise one or more micronutrients and an extrudable binder. The extrudable binder comprises rice and gluten. The micronutrient particles comprise from 45% to 55% brewers rice, from 35% to 45% wheat gluten, from 1% to 5% ascorbic acid, and from 1% to 5% thiamine hydrochloride. The plurality of kibbles have a coefficient of variance for the content of the micronutrients of less than 10%. 
The prior art suggests kibbles comprising visibly distinct particles. The prior art generally teaches brewers rice, wheat gluten, ascorbic acid, and thiamine hydrochloride can be used in a particle that may be used as food. 
However, the prior art does not reasonably teach or suggest a pet food composition having the combination of elements recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619